DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Application
Claims 1-20 are pending. Claims 1-20 are rejected. 

Claim Objections
Claims 2 and 13 are objected to because “oat grouts” should be spelled “oat groats”. Appropriate correction is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103(a) as being unpatentable over Jewell et al., US 2008/0317884 A1. 
Regarding claim 1: Jewell discloses a composition (diet, para 0010) for companion animals (para 0044). 
a protein source, wherein the protein source is selected from the group consisting of chicken, egg protein, com gluten meal, and combinations thereof;
Jewell discloses the composition comprises a protein source (para 0054) that may be egg protein (para 0054). Jewell discloses the composition may include corn gluten meal (para 0056). Jewell discloses exemplary embodiments comprising egg and corn gluten meal (p. 6, Table 1).
a carbohydrate source, wherein the carbohydrate source selected from the group consisting of barley, brewers rice, oat groats, corn, and combinations thereof
Jewell discloses the composition comprises a carbohydrate source (para 0056) that may be selected from a group including barley or corn (para 0056). 
a vegetable source, wherein the vegetable source is selected from the group consisting of carrots, spinach, tomato pomace, and combinations thereof
Jewell discloses a composition comprising at least one of a vegetable source, wherein the vegetable source is selected from the group consisting of carrots, spinach, and tomato pomace (para 0050). Jewell discloses exemplary embodiments comprising carrots, spinach, and tomato pomace (p. 6, Table 1). 
a fruit source, wherein the fruit source is citrus pulp.
Jewell discloses a composition comprising at least one of a fruit source wherein the fruit source is citrus pulp (para 0048). Jewell discloses exemplary embodiments comprising citrus pulp (p. 6, Table 1).
Jewell does not disclose an exemplary embodiment having the recited combination of protein source, carbohydrate source, vegetable source, and fruit source. However, it would have been obvious to one of ordinary skill in the art at the time of invention to select the recited protein source, carbohydrate source, vegetable source, and fruit source because it has been held that the selection of a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  MPEP 2144.07. As discussed above, Jewell discloses the recited protein source, carbohydrate source, vegetable source, and fruit source. As such, selecting the recited combination of protein source, carbohydrate source, vegetable source, and fruit source is prima facie obvious. 
The phrase “for treating or preventing an age-related condition in a companion animal in need thereof” is a statement of intended use. A statement with regard to intended use is not further limiting in so far as the structure of the product is concerned. In order to patentably distinguish the claimed invention from the prior art, a claimed intended use must result in a structural difference between the claimed invention and the prior art. See MPEP 2111.02 II. In the present case, there is no compositional difference from the composition, suggested in the prior art and the claimed composition. Jewell discloses the composition is for companion animals (para 0044). As such, the phrase “for treating or preventing an age-related condition in a companion animal in need thereof” does not patentably distinguish the claimed invention from the prior art. 

Claim 2 is rejected under 35 U.S.C. 103(a) as being unpatentable over Jewell et al., US 2008/0317884 A1; in view of Friesen et al., US 2009/0104315 A1; and Yu, US 2009/0017156 A1. 
Jewell is relied on as above. 
Regarding claim 2: Jewell discloses the composition is a nutritionally complete and balanced pet food composition (para 0053). Jewell discloses the carbohydrate may be supplied by any of a variety of sources known by those skilled in the art (para 0056). Jewell discloses carbohydrate sources including barley, rice, oat fiber, and corn (para 0056). 
Jewell does not disclose the carbohydrate source is barley, brewers rice, oat groats, and whole yellow corn. 
Friesen is drawn to compositions for animal consumption (para 0012). Friesen discloses the composition is for companion animals (para 0021). Friesen discloses the composition includes carbohydrate sources including wheat, corn, barley, and rice (para 0065). Friesen discloses the rice is brewer’s rice and the corn is whole yellow corn (para 0092, 0093, 0096, 0097, 0101). Friesen discloses the composition may be a complete food (para 0071). 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to substitute carbohydrate supplied by any of a variety of sources known by those skilled in the art that include rice and corn, as taught in Jewell, with carbohydrate sources including brewer’s rice and whole yellow corn, as taught in Friesen, to obtain a composition comprising brewer’s rice and whole yellow corn. In the present case, one having ordinary skill in the art at the time the invention was filed would expect the substitution would yield the predictable result of obtaining a composition for a companion animal that includes carbohydrates the carbohydrate is supplied by sources including brewer’s rice and whole yellow corn. The rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art. MPEP 2143 B.
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of invention to select brewer’s rice and whole yellow corn as carbohydrate sources because it has been held that the selection of a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  MPEP 2144.07. In the present case, Jewell discloses the carbohydrate may be supplied by any of a variety of sources known by those skilled in the art (para 0056). Friesen discloses art recognized carbohydrate sources include the brewer’s rice whole yellow corn. 
Finally, it would have been obvious to one of ordinary skill in the art at the time of invention to include a carbohydrate source, as taught in Jewell, wherein the carbohydrate source includes brewer’s rice and whole yellow corn, as taught in Friesen, to obtain a composition comprising brewer’s rice and whole yellow corn. One of ordinary skill in the art would have been motivated to use carbohydrate source including brewer’s rice and whole yellow corn because they can be a part of a nutritionally complete and balanced pet food compositions (Friesen, para 0071).
Yu is drawn to food compositions for companion animals (abstract). Yu discloses a companion animal composition (diet) comprising about 20% or more oat, wherein the oat may be oat groats (para 0056). Yu discloses the oat can reduce serum total cholesterol levels in a companion animal (para 0056). Yu discloses the compositions are nutritionally complete and balanced pet food compositions (para 0072). Yu discloses the compositions contain a carbohydrate from any of a variety of sources known by those skilled in the art, which include corn, barley, and rice (para 0075). 
It would have been obvious to one of ordinary skill in the art at the time of invention to include a carbohydrate source, as taught in Jewell, wherein the carbohydrate source includes oat groats, as taught in Yu, to obtain a composition comprising oat groats. One of ordinary skill in the art would have been motivated to provide oat groats because they can reduce serum total cholesterol levels in a companion animal (para 0056) and can be a part of a nutritionally complete and balanced pet food compositions (Yu, para 0072).
Attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in the fact situation of the instant case, and wherein the Court stated on page 234 as follows: This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent.  In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function.  In re Benjamin D. White, 17 C.C.P.A (Patents) 956, 39 F.2d 974, 5 USPQ 267; In re Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.  In the present case, the prior art suggests the conventional nature of using carbohydrate sources including barley, brewers rice, oat grouts, and com, and wherein the com is whole yellow com to make a composition for companion animals. As such, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function.

Claims 3, 4, 8-10, 13, 14, and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jewell et al., US 2008/0317884 A1; in view of Friesen et al., US 2009/0104315 A1; and Yu, US 2009/0017156 A1; as applied to claim 2 above, and in further view of Sunvold et al., US 2004/0044079 A1.
Jewell in view of Friesen and Yu is relied on as above. 
Jewell discloses the protein may be supplied by any of a variety of sources known by those skilled in the art (para 0054). Jewell discloses protein sources including eggs and poultry (para 0054). Jewell discloses corn gluten meal (para 0056). Jewell discloses exemplary embodiments comprising egg and corn gluten meal (p. 6, Table 1).
Jewell does not disclose protein sources comprising chicken, egg protein, and corn gluten meal. 
Sunvold is drawn to compositions for companion animals (para 0041). Sunvold discloses the composition includes chicken, brewer's rice, and egg (para 0046). Sunvold discloses companion animal food compositions generally contain protein, fat, carbohydrate, fiber, vitamins, and minerals (para 0050). Sunvold discloses the protein source can be selected from a group including chicken, corn gluten meal, and eggs (para 0051). 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to substitute protein sources by any of a variety of sources known by those skilled in the art  that include eggs and poultry, as taught in Jewell, with protein sources that include chicken, corn gluten meal, and eggs, as taught in Sunvold, to obtain a composition having protein sources that include chicken, corn gluten meal, and eggs. In the present case, one having ordinary skill in the art at the time the invention was filed would expect the substitution would yield the predictable result of obtaining a composition for a companion animal that includes proteins, wherein the protein is supplied b sources including chicken, corn gluten meal, and eggs. The rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art. MPEP 2143 B.
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of invention to select protein sources that include chicken, corn gluten meal, and eggs because it has been held that the selection of a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  MPEP 2144.07. In the present case, Jewell discloses the protein may be supplied by any of a variety of sources known by those skilled in the art (para 0054). Sunvold discloses art recognized protein sources include chicken, corn gluten meal, and eggs. 
Additionally, the discussion of In re Levin applies here as above. In the present case, the prior art suggests the conventional nature of using protein sources including chicken, egg protein, and corn gluten meal to make a composition for companion animals. As such, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function.
Regarding claim 4: Jewell discloses the vegetable source comprises carrot, spinach, and tomato pomace (para 0018). 
Regarding claims 8 and 9: Jewell discloses the diet comprises about 1% each of any one or more ingredients chosen from spinach flakes, tomato pomace, grape pomace, carrot granules, or citrus pulp (para 0027).
Jewell does not disclose the fruit source (citrus pulp) is present in an amount of from 0.5% to 0.6% (claim 8); or the vegetable source is present in an amount of from 1.5% to 1. 7%, based on the total weight of the composition on a dry matter basis (claim 9). 
Per MPEP 2144.05 II, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. A change in form, proportions, or degree will not sustain a patent. It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions. 
Note the discussion in In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.) The present case is similar to the situation in Aller. In Aller, the claimed invention recited a concentration that was higher than that disclosed in the prior art. However, the court held the claimed concentration was obvious over the prior art. 
In the present case, Jewell discloses the fruit source (citrus pulp) and vegetable source is each present in an amount of about 1%. Like the facts in Aller, the claimed concentration of fruit source and vegetable source is different than that of the prior art. As such, the claimed concentration of fruit source and vegetable source represents the mere carrying forward of an original patented conception involving only change of proportions or degree. Therefore, the claimed invention is not such an invention as will sustain a patent. 
Additionally, the discussion of In re Levin applies here as above. In the present case, the prior art suggests the conventional nature of using fruit and vegetable sources to make a composition for companion animals. As such, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function.
Regarding claim 10: Jewell discloses dry food refers with about 5% to 15% moisture content (para 0067). 
Regarding claim 13: 
Carbohydrate source: Jewell discloses carbohydrate sources including barley (para 0056). Friesen discloses brewer’s rice and corn is whole yellow corn (para 0092, 0093, 0096, 0097, 0101). Yu discloses oat groats (para 0056). 
Protein source: Jewell discloses protein sources including eggs and poultry (para 0054). Sunvold discloses the protein source can be chicken and eggs (para 0051). 
Vegetable source: Jewell discloses the vegetable source comprises carrot, spinach, and tomato pomace (para 0018).
Regarding claim 14: Jewell discloses a moist food product with a moisture content in the range of about 70 to 90% (para 0067). 
Regarding claim 17: The phrase “the composition increases one or more of peroxiredoxin-1 levels, proteasome levels, and ceruloplamin levels after administration to the companion animal in need thereof” is drawn to a property (increases one or more of peroxiredoxin-1 levels, proteasome levels, and ceruloplamin levels) flowing from a future intended use (administration to the companion animal in need thereof). A statement with regard to intended use is not further limiting in so far as the structure of the product is concerned. In order to patentably distinguish the claimed invention from the prior art, a claimed intended use must result in a structural difference between the claimed invention and the prior art. See MPEP 2111.02 II. In the present case, there is no compositional difference from the composition, suggested in the prior art and the claimed composition. As such, the phrase “the composition increases one or more of peroxiredoxin-1 levels, proteasome levels, and ceruloplamin levels after administration to the companion animal in need thereof” does not patentably distinguish the claimed invention from the prior art. Furthermore, one having ordinary skill in the art at the time of invention would expect the composition to exhibit the property because the prior art suggests a composition within the breadth of the claimed composition. 

Claims 5-7, 11, 12, 15, 16, and 18-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jewell et al., US 2008/0317884 A1; in view of Friesen et al., US 2009/0104315 A1; Yu, US 2009/0017156 A1; and Sunvold et al., US 2004/0044079 A1; as applied to claims 3, 4, 8-10, 13, 14, and 17 above, and in further view of Khoo et al., US 2011/0159500 A1.
Jewell in view of Friesen, Yu, and Sunvold is relied on as above. 
Regarding claim 5: Jewell discloses the composition is a nutritionally complete and balanced pet food composition (para 0053). Jewell discloses the protein may be supplied by any of a variety of sources known by those skilled in the art (para 0054). Sunvold discloses the protein source can be selected from a group including chicken, corn gluten meal, and eggs (para 0051).
Jewell in view of Friesen, Yu, and Sunvold does not disclose chicken is present in an amount of from 5% to 10%, based on a total weight of the composition on a dry matter basis. 
Khoo is drawn to compositions for companion animals (pet food compositions, para 0025). Khoo discloses a "nutritionally complete diet" is a diet that includes sufficient nutrients for maintenance of normal health of a healthy animal on the diet (para 0082). Khoo discloses nutritionally complete and balanced pet food compositions are familiar to one of skill in the art (para 0083). Khoo discloses a nutritionally complete and balanced food composition comprises protein in ranges of about 5% to about 70%, preferably about 10% to about 60% by weight and carbohydrates in ranges of about 0 to about 90%, preferably about 5% to 45% by weight; and dietary fiber in ranges of about 0.1% to about 20%, preferably about 1% to about 11%, by weight (para 0084). Khoo discloses the amounts are on a dry matter basis (para 0270).
It would have been obvious to one of ordinary skill in the art at the time of invention to make a nutritionally complete and balanced composition comprising protein source that may be chicken, as taught in Jewell in view of Friesen, Yu, and Sunvold, wherein the protein is present in a range of about 5% to about 70%, preferably about 10% to about 60% by weight, as taught in Khoo, to obtain a composition having chicken protein present in a range of about 5% to about 70%. One of ordinary skill in the art would have been motivated to use about 5% to about 70% protein to obtain a nutritionally complete and balanced composition (Jewell, para 0053; Khoo, para 0082). 
Additionally per MPEP 2144.05 II, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. A change in form, proportions, or degree will not sustain a patent. It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions. In the present case, the prior art suggests the conventional nature of using protein sources including chicken, egg protein, and corn gluten meal to make a composition for companion animals. As such, the concentrations of the various protein ingredients is not such an invention as will sustain a patent. 
Finally, the discussion of In re Levin applies here as above. In the present case, the prior art suggests the conventional nature of using protein sources including chicken, egg protein, and corn gluten meal to make a composition for companion animals. As such, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function.
Regarding claims 6 and 7: Jewell discloses the composition is a nutritionally complete and balanced pet food composition (para 0053). Jewell discloses the protein may be supplied by any of a variety of sources known by those skilled in the art (para 0054). Sunvold discloses the protein source can be selected from a group including chicken, corn gluten meal, and eggs (para 0051).
Jewell in view of Friesen, Yu, and Sunvold does not disclose the egg protein is present in an amount of from 4% to 15%, based on the total weight of the composition on a dry matter basis (claim 6); or the egg protein is present in an amount of from 4% to 5%, based on the total weight of the composition on a dry matter basis (claim 7). 
Khoo is drawn to compositions for companion animals (pet food compositions, para 0025). Khoo discloses a "nutritionally complete diet" is a diet that includes sufficient nutrients for maintenance of normal health of a healthy animal on the diet (para 0082). Khoo discloses nutritionally complete and balanced pet food compositions are familiar to one of skill in the art (para 0083). Khoo discloses a nutritionally complete and balanced food composition comprises protein in ranges of about 5% to about 70%, preferably about 10% to about 60% by weight and carbohydrates in ranges of about 0 to about 90%, preferably about 5% to 45% by weight; and dietary fiber in ranges of about 0.1% to about 20%, preferably about 1% to about 11%, by weight (para 0084). Khoo discloses the amounts are on a dry matter basis (para 0270).
It would have been obvious to one of ordinary skill in the art at the time of invention to make a nutritionally complete and balanced composition comprising protein source that may be egg, as taught in Jewell in view of Friesen, Yu, and Sunvold, wherein the protein is present in a range of about 5% to about 70%, preferably about 10% to about 60% by weight, as taught in Khoo, to obtain a composition having egg protein present in a range of about 5% to about 70%. One of ordinary skill in the art would have been motivated to use about 5% to about 70% protein to obtain a nutritionally complete and balanced composition (Jewell, para 0053; Khoo, para 0082) that provides sufficient nutrients for maintenance of normal health of a healthy animal on the diet (Khoo, para 0082).
Finally, the discussions of MPEP 2144.05 and In re Levin apply here as above.
Regarding claims 11 and 15: Jewell discloses the protein may be supplied by any of a variety of sources known by those skilled in the art (para 0054). Sunvold discloses the protein source can be selected from a group including chicken, corn gluten meal, and eggs (para 0051). Khoo discloses a nutritionally complete and balanced food composition comprises protein in ranges of about 5% to about 70% (para 0084). Jewell discloses the diet comprises about 1% each of any one or more ingredients chosen from spinach flakes, tomato pomace, grape pomace, carrot granules, or citrus pulp (para 0027).
With respect to the concentrations of the chicken, egg, fruit, and vegetable: The discussions of MPEP 2144.05 II, In re Aller, and In re Levin apply here as above. 
Regarding claim 12: Jewell discloses dry food refers with about 5% to 15% moisture content (para 0067). 
Regarding claim 16: Jewell discloses a moist food product with a moisture content in the range of about 70 to 90% (para 0067). 
Regarding claim 18-20: The phrases “the composition increases one or more of peroxiredoxin-1 levels, proteasome levels, and ceruloplamin levels after administration to the companion animal in need thereof” (claims 18 and 20); and “the composition increases the peroxiredoxin-1 levels, the proteasome levels, the and ceruloplamin levels after administration to the companion animal in need thereof” (claim 19) are drawn to properties (increases one or more of peroxiredoxin-1 levels, proteasome levels, and ceruloplamin levels) flowing from a future intended use (administration to the companion animal in need thereof). A statement with regard to intended use is not further limiting in so far as the structure of the product is concerned. In order to patentably distinguish the claimed invention from the prior art, a claimed intended use must result in a structural difference between the claimed invention and the prior art. See MPEP 2111.02 II. In the present case, there is no compositional difference from the composition, suggested in the prior art and the claimed composition. As such, the phrases do not patentably distinguish the claimed invention from the prior art. Furthermore, one having ordinary skill in the art at the time of invention would expect the composition to exhibit the properties because the prior art suggests a composition within the breadth of the claimed composition. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER A MOORE whose telephone number is (571)270-7372. The examiner can normally be reached M-F, 9 am-4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coupe Anita can be reached on (571) 270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Walter A Moore/Primary Examiner, Art Unit 3619